Citation Nr: 1812544	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD) claimed as acid reflux.


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case was subsequently transferred to the RO in Reno, Nevada.  

Service connection for gastroesophageal reflux disease was granted in the September 2013 rating decision, and a 10 percent evaluation was assigned.  A 30 percent evaluation was assigned in a March 2015 rating decision.  As the maximum benefit allowable was not granted, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2017, the Board, in pertinent part, remanded the claim on appeal for the issuance of a supplemental statement of the case which was accomplished in August 2017.  Hence, the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The claim is now properly before the Board.

In March 2017, the Board also remanded the question of entitlement to service connection for prostate cancer for development in light of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  That was accomplished, however, the Veteran did not thereafter perfect a timely appeal to this issue, and therefore the issue of entitlement to service connection for prostate cancer is not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In June 2017, the Veteran filed an application for a total disability evaluation based on individual unemployability due to service connected disorders.  In a July 2017 rating decision VA granted separate 100 percent ratings for posttraumatic stress disorder and Hepatitis C, each effective June 7, 2017, the date of receipt of the Veteran's claim for a total disability evaluation based on individual unemployability due to service connected disorders.  The July 2017 rating decision additionally awarded entitlement to special monthly compensation under 38 U.S.C. § 1114(s) effective June 7, 2017.  In light of these July 2017 decisions the Board finds that the holding in  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) is not applicable, and that the claimant's assertion of entitlement to individual unemployability benefits is moot.  Indeed, at no time has the Veteran asserted that he cannot work due solely to his other service connected disorders, i.e.,  gastroesophageal reflux disease, hearing loss and tinnitus.  As such a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not before the Board.


FINDING OF FACT

At no time has the Veteran's gastroesophageal reflux disease been manifested by symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of a severe impairment of health.


CONCLUSION OF LAW

The criteria for an initial compensable rating for gastroesophageal reflux disease in excess of 30 percent have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Increased Rating

The Veteran asserts that his gastroesophageal reflux disease warrants an initial rating in excess of 30 percent.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

The Veteran's gastroesophageal reflux disease is evaluated by analogy to 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia which provides that a 30 percent rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

In the appellant's April 2015 substantive appeal he noted a history of receiving a blood transfusion for acid reflux, and chronic anemia.

The Board finds the symptoms associated with the Veteran's gastroesophageal reflux disease have not more nearly approximated the criteria for a 60 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346 at any time during the appellate term.  In this regard the Veteran was seen for a VA examination in August 2013.  He reported persistent symptoms of gastroesophageal reflux disease to include pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep problems, and persistent epigastric distress.  There was no complaint or finding of anemia, hematemesis, melena, or vomiting.  There was no other evidence suggesting that gastroesophageal reflux disease caused a severe impairment of health.

Similar findings were offered at following a March 2015 VA examination save for findings of a complete blood count showing a low hemoglobin and a low hematocrit.  The Veteran was not diagnosed with anemia but a prior history of anemia was noted.  During a separate March 2015 examination for hepatitis C it was noted that the claimant suffered from fatigue, malaise, anorexia, and nausea.  The examiner did not find that gastroesophageal reflux disease caused a severe impairment of the appellant's health.

At a March 2016 contract examination conducted for VA the appellant described retrosternal burning, and stomach acid reflux.  He denied problems swallowing, but did report sleep disturbance.  There was no complaint or finding of hematemesis, melena, or vomiting.  The examiner opined that there was no change in the disorder.

A June 2017 VA Disability Questionnaire noted that the Veteran complained of symptoms to include dysphagia, pyrosis, reflux, substernal pain and sleep disturbance.  He did not report hematemesis, melena, nausea, a material weight loss, or vomiting.

The Veteran's VA outpatient treatment records dating from 2015 to 2017 note the diagnosis of gastroesophageal reflux disease for which he was on daily medication. In August 2016, the appellant was seen for anemia and gastroesophageal reflux disease.  

As reflected in the evidence above, the preponderance of the evidence weighs against entitlement to a disability rating in excess of 30 percent for the Veteran's gastroesophageal reflux disease.  The probative medical evidence preponderates against finding that this disorder is manifested by a material weight loss, vomiting, hematemesis or melena.  Further, there is no evidence that it has resulted in symptom combinations productive of a severe impairment of health.  While there is some suggestion that the appellant is anemic, melena with moderate anemia was never shown.  As such, the Board concludes that entitlement to a rating in excess of 30 percent is not in order.

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the Veteran nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to an initial disability rating in excess of 30 percent for gastroesophageal reflux disease claimed as acid reflux is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


